Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021   has been entered.


Status of Claims

Amendment filed 10/25/2021 is acknowledged. Claims 1-19,21-27 are pending.  Claims 1-16, 21-23 remain withdrawn from consideration. Claims 17-19, 24-27 are under consideration.

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 17-20, 24-27  are rejected under 35 U.S.C. 103(a) as being unpatentable over Jalali-Yazdi et al. (Anal. Chem., 86, 10, 4715–4722, 04/21/2014), taken together with Fujimori et al. (Scientific Reports (Nature Publisher Group), Vol. 2,  2012,  691, 1-4) and Hulme et al. (British Journal of Pharmacology (2010), 161, 1219–1237), and further in view of Frazer et al. (The AAPS Journal, Vol. 16, No. 5,  914-924, 2014).


Jalali-Yazdi et al. (Anal. Chem., 86, 10, 4715–4722, 04/21/2014) teach method for determining binding affinity, the method comprising: (1) preparing a pool of candidate ligands; (2) mixing the pool of candidate ligands with a target protein immobilized on a carrier; (3) isolating the mixture of step (2).  See p. 4719 (bottom) – 4720.  

Further, Jalali-Yazdi et al. teach that the amount of peptide or protein synthesized using in vitro translation is highly sequence-dependent and different sequences translate with significantly different efficiencies.  Even though Jalali-Yazdi et al. do not teach sequencing the candidate ligands, and calculating a frequency of each translated sequence, sequencing and determining of frequencies of identified sequences, by, for next-generation sequencing, is well-known – see Fujimori et al. (Scientific Reports (Nature Publisher Group), Vol. 2,  2012,  691, 1-4) teaching that next-generation sequencing becomes a universal approach for exploring the large space of protein sequences and interactome network, and is suitable for the in vitro detection of proteins that interact with ligands, such as DNA, RNA - and would have been obvious to be applied in combination with the method of determining binding  of  Jalali-Yazdi et al.

Jalali-Yazdi et al. teach incubating ligands with carrier for a certain (e.g., 4 hours) time; the reference does do not teach removing portions of carrier bound to candidate ligands at a series of time points and determining binding affinity for said time points. 

Hulme et al. (British Journal of Pharmacology (2010), 161, 1219–1237) teach that binding reactions are highly non-linear and this can lead into artefacts and pitfalls and inaccurate estimation of ligand binding constants.  One type of ligand binding assays to estimate kinetics of binding is to measure binding at an incrementing series of time points to estimate association and dissociation rate constants. P. 1220.
It would have been obvious to one skilled in the art at the time the invention was made to be motivated to establish kinetics of ligand-protein binding in the method of Jalali-Yazdi et al. by measuring binding at series of time points. One of ordinary skill in the art could have isolated portions of carrier with bound ligands at series of time points and sequenced candidate ligands to establish kinetics of ligand-protein binding and the results would have been predictable to one of ordinary skill in the art. 

Further, with regard to quantity of ligands being measured, the claims are amended to state that “the binding affinity is measured for at least 1,000 candidate ligand molecules simultaneously”.  Although, neither Jalali-Yazdi et al. nor instant specification, address such particular range of ligands to be measured, Jalali-Yazdi et al. teach that their method is developed for measuring affinity of multiple ligands of a specific protein (p. 4715) and that AAMP technology is ideal for its ability to detect analytes in complex matrices (p. 4717).  Further, Frazer et al. (The AAPS Journal, Vol. 16, No. 5,  914-924, 2014), reviewing the AAMP technology at the time of Jalali-Yazdi et al. publication, teaches that it allows for simultaneous measurement of thousands of ligands: “The eight channel sensor has been validated for up to three ninety six well plates and is complete for six plates. A twelve plate validation is targeted for the end of 2014”.  Thus, the amount of ligands to be analyzed would be a result-oriented parameter obvious to an artisan. 


With regard to claims 18,19, Jalali-Yazdi et al.  teach that the ligand is a mRNA peptide fusion molecule. 

With regard to claim 24, Jalali-Yazdi et al.  teach that the target protein is B-cell lymphoma extra-large protein (Bcl-xL). P. 4720
With regard to claim 25, Jalali-Yazdi et al.  teach that the method of claim 17, wherein the carrier comprises magnetic beads. P. 4720
With regard to claim 26, Fujimori et al.  teaches next-generation sequencing.
With regard to claim 27, Jalali-Yazdi et al. further quantify the specific activity of a clone, i.e., binding to the protein of interest.  p. 4715, Figures 4,5

Response to arguments
Applicant submits that the prior art does not teach or suggest that the binding affinity is measured for at least 1,000 candidate ligand molecules simultaneously.  In response, although, neither Jalali-Yazdi et al. nor instant specification, address such particular range of hybrid ligands to be measured, Jalali-Yazdi et al. teach that their method is developed for measuring affinity of multiple ligands of a specific protein (p. 4715) and that AAMP technology is ideal for its ability to detect analytes in complex matrices (p. 4717).  Further, Frazer et al., reviewing the AAMP technology at the time of Jalali-Yazdi et al. publication, teaches that it allows for simultaneous measurement of thousands of ligands: “The eight channel sensor has been validated for up to three ninety six well plates and is complete for six plates. A twelve plate validation is targeted for the end of 2014”.  Thus, the amount of ligands to be analyzed would be a result-oriented parameter obvious to an artisan. 




Conclusion.
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb